Order reversed on the law, without costs of this appeal to either party, proceeding to punish defendant for contempt of court dismissed, without costs, and defendant’s motion to modify the judgment of divorce granted, without costs. Memorandum: The judgment herein, taken on default,, was not based on a complaint asking for relief in the form of payment of insurance premiums and there is no proof to sustain a provision for such payment. The requirement to pay an insurance premium is not within the purview of sections 1155 and 1170 of the Civil Practice Act, so there may be no punishment for contempt in disobeying such a provision. All concur. (The orefer fines defendant for failure to obey the order of the court and directs him to pay or be committed to jail until the amounts are paid.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.